Citation Nr: 1726173	
Decision Date: 07/10/17    Archive Date: 07/20/17

DOCKET NO.  13-23 114	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to service connection for a back disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Robert A. Elliott II, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 2006 to September 2007, April 2009 to July 2009, July 2009 to September 2010, and November 2010 to February 2012, including a period of active duty for training (ACDUTRA) from July 2005 to December 2005.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2013 rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO) in Lincoln, Nebraska

In September 2013, the Veteran testified before a Decision Review Officer (DRO) at the Lincoln, Nebraska RO.  In September 2014, the Veteran, sitting at the RO, testified at a hearing conducted via video conference with a Veterans Law Judge (VLJ).  A transcript of both hearings is of record.   In April 2016, the Board sent the Veteran correspondence informing her that the VLJ who conducted her 2014 hearing was not available to participate in the decision, as required by 38 U.S.C.A. § 7107(c) and 38 C.F.R. § 20.707.  As a consequence, she was offered the opportunity to appear at another hearing.  This correspondence further noted that is he failed to respond within 30 days of the date of the letter, it would be assumed that she did not desire another hearing.  The Veteran did not respond to this letter; therefore, it is presumed that she does not wish to have another hearing and the Board will proceed to the merits of the claim.


FINDING OF FACT

The most probative evidence of record indicates that the Veteran's back disability is not related to service.



CONCLUSION OF LAW

A current low back disability was not incurred in or aggravated during service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duty to Notify and Assist

VA has a duty to provide the Veteran notification of the information and evidence necessary to substantiate the claim submitted, the division of responsibilities in obtaining evidence, and assistance in developing evidence, pursuant to the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. § 5103 (a) (West 2014); 38 C.F.R. § 3.159 (b) (2016).

VA's duty to notify was satisfied for the claim before the Board by letter dated July 2013.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016).

The record also reflects that VA has made efforts to assist the Veteran in the development of her claim.  VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran.  Specifically, the information and evidence that have been associated with the claims file include the Veteran's service treatment records (STRs), VA medical records, private medical records, VA examination reports, and the statements of the Veteran.  

II. Service Connection

In order to obtain service connection (under 38 U.S.C.A. §§ 1110, 1131 and 38 C.F.R. § 3.303), the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, i.e., a "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).

Service connection may also be warranted for disability proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995).  Further, service connection may not be awarded on the basis of aggravation without establishing a pre-aggravation baseline level of disability and comparing it to the current level of disability.  38 C.F.R. § 3.310 (b).

Lay evidence can be competent and sufficient to establish a diagnosis when a layperson (1) is competent to identify the unique and readily identifiable features of a medical condition; or, (2) is reporting a contemporaneous medical diagnosis; or, (3) describes symptoms at the time which supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).
The Board remanded the Veteran's claim for acquired psychiatric disorder, other than PTSD in April 2016 because there was evidence of other psychiatric diagnoses in the record. 

Also, the Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the appellant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


III. Analysis

The Veteran contends that her low back disability is related to service and alternatively is related to her service connected bilateral foot and right shoulder disabilities.

With regards to the first element of service connection, the Veteran has a current diagnosis of lumbosacral strain.  Therefore, a current disability is present.

With regards to the second element of service connection, the Veteran's service treatment records (STRs) are silent as to complaints of or treatment for any back problems.  While there was one complaint concerning the back in July 2007, subsequent STRs make no reference to any back issues.

The Veteran attended a VA examination in April 2013.  No back conditions were diagnosed at the time with X-rays revealing normal lumbar spine and bony structures.  Therefore, the examiner opined that it was less likely than not that one isolated complaint made in July 2007 resulted in the development of a chronic back disorder.  This is supported by the evidence which demonstrated that she was able to subsequently complete full duty, with no other treatment or complaints concerning the back.

A March 2014 private treatment record notes that the Veteran sought treatment for continuing episode of care, complaints of constant dull, aching, tightness, and discomfort in the mid back.  

In an August 2014 clinical note, she reported that she was helping a patient walk and the lady pulled and twisted her which caused her to have pain in the mid and low back.  She was diagnosed with lumbosacral thoracic neuritis/radiculitis and spasm of the muscle.  

In September 2014, the Veteran attended a hearing.  She testified to first incurring a back injury during basic training in 2005 while doing buddy push-ups.  She also testified to later injuring her back while working as a refueler, which required her to carry heavy hoses to vehicles and aircraft. 

In a November 2014 letter by Dr. G.L., he opined that based on review of the Veteran's available medical records, as well as his clinical notes and examination, it was likely as not that the Veteran's lower back condition was "due largely, if not entirely, to her service in the Nebraska Army National Guard beginning with her basic training in July 2005 and continuing to her present service, due primarily to the injuries sustained to her feet and her right knee."

In July 2015, the Veteran attended a VA examination.  She was diagnosed with lumbosacral strain.  No functional loss, pain with weight bearing, localized tenderness or pain, weakness, or fatigability was noted.  In addition, range of motion and strength was normal and no ankylosis or intervertebral disc syndrome (IVDS) of the spine was present.  A Goniometer was used for all spine ROM measurements.  The examiner opined that the Veteran's back injury is less likely than not incurred in or caused by complaints of back pain that occurred in July 2007.  This opinion was based on the Veteran's STRs and is silent for notation of any treatment including a November 2011 medical assessment where she stated that she does not currently have any medical issues.  In addition, the examiner notes numerous inconsistencies with the current claim including the Veteran contending her back injury originally hurt during basic training , however, her treating provider's letter contends her back issues are aggravated by her service-connected feet and knee disabilities.  The Veteran was first seen in March 2014 for spine issues by her private provider but there is no indication in the clinical record that the visit was related to her active military service or service connected disabilities.  The examiner also noted that the private provider failed to acknowledge her current work history or occupation.

In December 2015, the Veteran attended a VA examination.  She was diagnosed with lumbosacral strain.  She also recalled episodic back pain while on active duty and some low back pain in basic training which resolved and then another episode after her second deployment.  She also stated that she later developed low back pain after lifting an individual at work after leaving the military and has noted ongoing low back pain ever since then.  The Veteran reports flare-ups to her "right leg."  No functional loss, pain with weight bearing, localized tenderness or pain, weakness, fatigability was noted.  In addition, forward flexion was limited to 70 degrees.  Extension, right lateral flexion, left lateral flexion, right lateral rotation, left lateral rotation, and strength was normal and no ankylosis of the spine present.  Radicular pain was noted in the right lower extremity.  Examiner indicated that the Veteran has IVDS but no episodes of acute signs and symptoms due to IVDS that required bed rest prescribed by a physician and treatment by a physician in the past 12 months.  A Goniometer was used for all spine ROM measurements.  The examiner opined that it is less likely than not that the veteran's back condition was proximately caused by or aggravated by her SC right shoulder and foot conditions or any other current SC conditions;  it was explained that on examination there was no evidence of abnormal body mechanics due to the SC conditions which would cause or aggravate her back condition, notably, the likelihood of her lumbar spine x-ray showing evidence of asymmetric arthritis.  

After reviewing the evidence of record, the Board finds that the July and December 2015 opinions are the most probative evidence.  The examiner reviewed the entire claims file, and he examined the Veteran in person.  The opinions were accompanied by a rationale for the conclusion reached and specifically discussed positive private opinions included in the record.  Accordingly, they are given great probative weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008).

The Board considered the positive November 2014 private opinion.  However, the private provider failed to take account of the Veteran's work history or occupation in forming his opinion.  Notably, there was no mention of the Veteran's August 2014 clinical note regarding her injury incurred while helping a patient on the job after which the Veteran was diagnosed with lumbosacral/thoracic neuritis/radiculitis.

The Board has also considered the Veteran's statements concerning the etiology of her back disability.  The Veteran is certainly competent to report the onset of symptoms and the circumstances surrounding such.  However, the Board finds that the Veteran is not competent to offer an opinion on a complex medical matter, to include opining as to the relationship between her back disability and her SC knee and foot disabilities.  See Jandreau at 1372 (Fed. Cir. 2007) (explaining in footnote 4 that a veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions).  The Board finds that the etiology of her back condition is ultimately far too complex a medical question to lend itself to the opinion of a layperson.

In sum, a back disability was not shown in service or for many years thereafter, and the most probative evidence is against a finding that the current back disability is related to service or to any service-connected disabilities.  Accordingly, the Board finds that the preponderance of the evidence is against the claim, and service connection is denied.




ORDER

Entitlement to service connection for a back disability is denied.





____________________________________________
L. M. BARNARD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


